973 A.2d 663 (2009)
292 Conn. 913
Jeffrey RIDDICK
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided June 25, 2009.
Deborah G. Stevenson, special public defender, in support of the petition.
Rita M. Shair, senior assistant state's attorney, in opposition.
The petitioner Jeffrey Riddick's petition for certification for appeal from the Appellate Court, 113 Conn.App. 456, 966 A.2d 762 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the decision of the habeas court granting the motion of the petitioner's counsel to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967)?"
The Supreme Court docket number is SC 18394.